UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LJUBICA RAJKOVIC, )
)
Plaintiff, )
) Case: 1:15—cv—02082 Jury Demand
V ) Assigned To : Unassigned
' ) Assign. Date : 12/2/2015
BARACK OBAMA, er a1" ) Description: Pro Se Gen. CiVil (F Deck)
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and

her pro 36 civil complaint. The application will be granted, and the complaint will be dismissed.

The Court has reviewed plaintiff‘s complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufﬁcient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff “is questioning the act of the White House, the FBI, and the defendants” who
allegedly “tamper[ed] with [her] mail or committ[ed] mail fraud” by using the content of a letter
she had written to Louis F reeh, former Director of the Federal Bureau of Investigation, “to
initiate secret ﬁle out of Mrs. Hillary Rodham Clinton’s e-mail . . . without ever
delivering/forwarding [her] letter” to Mr. Freeh. Compl. 1] 4. Further, plaintiff alleges that the
FBI, the White House, and Serbian police “plan to open [an] office in . . . Serbia . . . using male
European [and] US. members of society,” including plaintiff” s “ex-boyfriends,” in an apparent
attempt to discriminate against plaintiff. Id. 11 5. She “demand[s] redress for damages

retroactively.” Id.

Missing from the complaint is a short and plain statement of a claim showing that
plaintiff is entitled to relief or a speciﬁc demand for relief. Thus, defendants are not given fair
notice of the claims against them and, as drafted, the complaint does not comply with Rule 8(a).
The Court therefore will dismiss the complaint. An Order consistent with this Memorandum

Opinion is issued separately.

DATE:  23/ let/3'